Title: From Thomas Jefferson to John Quincy Adams, 31 December 1805
From: Jefferson, Thomas
To: Adams, John Quincy,Adams, Abigail Smith


                        
                            Dec. 31. 1805.
                        
                        Th: Jeﬀerson requests the favour of Mr. & Mrs. Adams. to dine with him on Saturday the 4th. Jany.at half after three. 



                  


                     
                  
                  The favour of an answer is asked.
 
                        
                            
                        
                    